   Case 3:19-cv-12484-FLW-DEA Document 23 Filed 08/22/19 Page 1 of 1 PageID: 996
                                                                                                              Philip A. Byler
 N ESEI     OFF &                             Ira S. Nesenoff
                                              Andrew T. Miltenberg
                                                                               Barbara H. Trapasso
                                                                               Ariya M. Waxman                Senior Litigation Counsel
 N 4TT r1-i
 IVIIL I    BERG LLP                          Stuart Bernstein
                                                                               Tara J. Davis
                                                                               Diana R. Warshow
                                                                                                              Megan S. Goddard
                                                                                                              Counsel
ATtORNEYS AT LAW                                                                  Gabrielle M. Vinci          Rebecca C. Nunberg
nmllplaw.com                                                                      Kara L. Gorycki             Counsel
                                                                                  Cindy A. Singh              Jeffrey S. Berkowitz
                                                                                  Nicholas E. Lewis           Counsel
                                                                                  Adrienne D. Levy            Marybeth Sydor
                                   Oj-4                                           Ryaan Nizam                 Title IX Consultant
                                                                                  Regina M. Federico




                                                                August 20, 2019



    VIA E CF
    The Honorable Freda L. Wolfson
    United States District Judge
    District of New Jersey
    Clarkson S. Fisher Building
    402 East State Street
    Trenton, NJ 08608

               Re: Sergio Verdü v. The Trustees of Princeton University, et al.
                   Index No: 3:19-cv-124$4

     Dear Judge Wolfson:

            We represent the Plaintiff, Sergio Verdi, in the above-referenced matter, and respectfully
     submit this joint letter requesting a clarification of the return date for Defendants’ Motion to
     Dismiss, which was filed on Thursday, August 15, 2019 (ECF No. 20).

            In their Notice of Motion, Defendants set the return date for their Motion as
     October 21, 2019. However, it is our understanding that through an automated process, the return
     date was scheduled for September 16, 2019.

            The parties therefore file this joint request to adjust the return date for Defendants’ Motion
    _to Dismiss (ECF No. 20) to October 21, 2019, per the Notice of Motion.

                                                                       Respectfully submitted,
                                                                       NESENOFF & MILTENBERG LLP
   IT IS $0 ORDERED:
                                                                       By:     /1/    1tenne Iay
                              1)                                               Adrienne Levy, Esq.
   FREDAL. WOLFSON                 ‘


   UE



                                                                  New York, NY 10001        1: 212.736.4500     F: 212.736.2260
 NEW YORK       I   363 Seventh Avenue    I    Fifth Floor
                                                                  Boston, MA 02110          T: 617.209.2188
 BOSTON             101 Federal Street    J    19th
                                                      Floor
